Title: Saturday June the 30th 1781.
From: Adams, John Quincy
To: 


       This morning Mr. Cook came here and breakfasted with us and at half past six we went to the boat to go to Amsterdam; we had nothing very remarkable, going to Haerlem, where we arriv’d at half past ten o’clock. We went thro’ the city to the Amsterdam boat, we found that there was place in the Roof; we had one gentleman with us. We arriv’d at Amsterdam at half past one o’clock, brother Charles went to show Mr. Cook the way to the first bible; Mr. Van Heukelom din’d with us; after dinner I went to Kaa’s to see Mr. Bordly; but found he was out, and therefore I return’d home.
       From Pope’s works. Prologue to Mr. Addison’s Tragedy of Cato. Chapter 8th.
      